Title: To James Madison from José Manuel de Herrera, 1 March 1816
From: Herrera, José Manuel de
To: Madison, James


                    
                        Most Excellent Sir:
                        New Orleans, March 1, 1816.
                    
                    Having been designated by the Mexican Republic to come to the Government of the United States and negotiate affairs of extreme importance, I set out on the 16th of July of last year and after crossing a vast expanse of land in order to reach the Vera Cruz coast and having been detained there over a month on account of the fire which destroyed the vessel which was to bring me, I finally managed to sail on a schooner that appeared as I had resolved to return to the interior, having given up every hope that I could be afforded such a coveted opportunity.
                    On the first of October last I reached the city with the intent to remain there only the time absolutely needed to take the necessary measures for continuing my trip to Washington and placing in Your Excellency’s hands my credentials together with a letter from my Government and other papers, but in spite of my wishes and efforts and notwithstanding the very nature of the business with which I am entrusted, I was unfortunately frustrated in my intentions and hampered in my movements so much so that I have been four months in New Orleans, the obstacles which delayed my departure growing more and more numerous. This truly unpleasant situation, all the more as in my opinion it may cause injury of the greatest consequence to the interests of mankind, has induced me to return to Mexico for the object of removing in person some difficulty which, if I avail myself of the services of any other person, might check the earlier success of my negotiations with the Government there from which I am sure I shall receive the needed assistance and which certainly could not exempt me from doing whatever certain circumstances demand, which circumstances have come together quite unexpectedly.
                    As my arrival in this country and the object of my mission have been made extremely public I deem it my duty to tell Your Excellency what has happened while leaving out useless details which would only break up the earnest and delicate matters which engage Your Excellency’s attention.
                    I have also seen fit to enclose the official letter addressed to Your Excellency by my Government and the papers therein mentioned, all in copies

and through Señor Don Guillermo Robinson, to whom I am indebted in addition to other services for undertaking to put those papers in their proper course, the only object of which is to inform Your Excellency of the particulars they contain until the moment shall come when I present the original to Your Excellency in all the forms that are customary. In the meanwhile I have the honor to tender to Your Excellency my profound respects [etc].
                    
                        
                            Jph Manl Herrera
                        
                    
                